DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 29, 2021 has been received and considered. By this amendment, claims 1, 3, and 4 are amended and claims 1-5 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for measuring a voltage of the bio-stimulating signal such that the switch block can “turn on when a voltage of the bio-stimulating signal is greater than a first reference voltage or lower than a second reference voltage and to turn off when the voltage of the bio-stimulating signal is greater than the second reference voltage” and an element that compares the voltage of the bio-stimulating signal to the first and second reference voltages.
Claim 1 recites the limitation "the switch block coupled between a ground and the second resistor and configured to turn on when a voltage of the bio-stimulating signal is greater than a 
Claim 3 recites the limitations “a first switch circuit configured to turn on when the bio-stimulating signal is greater than the first reference voltage” in lines 2-3 and “a second switch circuit connected in parallel to the first switch circuit, and configured to turn on when the bio-stimulating signal is lower than the second reference voltage” in lines 4-6. It is unclear from the claim what the first and second switch circuits turning on entails (i.e. are the switches open and current doesn't flow, or are the switches closed and current flows?).
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered and are considered non-persuasive in-part and moot in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the previous rejections of the claims under 35 USC 112(b) for being indefinite, the Applicant argues that the amendments to the claims have overcome the previous rejections. However, as discussed above, such amendments fail to overcome all of the previous rejections. For at least the reasons given above, the rejections stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792